
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.5






MANAGEMENT AGREEMENT

AMONG

UNIVERSAL COMPRESSION, INC.,

AS MANAGER,

UCO COMPRESSION 2002 LLC,

AS AN OWNER

AND

BRL UNIVERSAL COMPRESSION FUNDING I 2002, L.P.,

AS AN OWNER

DECEMBER 31, 2002

ALL RIGHT, TITLE AND INTEREST IN AND TO THIS AGREEMENT ON THE PART OF UCO
COMPRESSION 2002 LLC AND BRL UNIVERSAL COMPRESSION FUNDING I 2002, L.P. HAVE
BEEN ASSIGNED TO AND ARE SUBJECT TO A SECURITY INTEREST IN FAVOR OF WELLS FARGO
BANK MINNESOTA, NATIONAL ASSOCIATION, AS INDENTURE TRUSTEE, UNDER AN INDENTURE,
DATED AS OF DECEMBER 31, 2002, FOR THE BENEFIT OF THE PERSONS REFERRED TO
THEREIN.

--------------------------------------------------------------------------------

EXHIBITS

Exhibit A    Form of Manager Report
Exhibit B    [Reserved]
Exhibit C    Credit and Collection Policies
Exhibit D    Form of Officer's Certificate (pursuant to Section 404 of
Indenture)
Exhibit E    Form of Asset Base Certificate

--------------------------------------------------------------------------------


MANAGEMENT AGREEMENT


        THIS MANAGEMENT AGREEMENT, dated as of December 31, 2002 (as amended,
modified or supplemented from time to time in accordance with the terms hereof,
this "Agreement") is entered into among UCO COMPRESSION 2002 LLC, a limited
liability company formed under the laws of the State of Delaware whose principal
office is at 4444 Brittmoore Road, Houston, Texas (together with its successors
and permitted assigns, the "Head Lessee" or an "Owner"), BRL UNIVERSAL
COMPRESSION FUNDING I 2002, L.P., a limited partnership organized under the laws
of the State of Delaware (together with its successors and assigns, the "Head
Lessor" or an "Owner"; collectively with the Head Lessee, the "Owners") and
UNIVERSAL COMPRESSION, INC., a corporation organized under the laws of the State
of Texas whose principal office is at 4444 Brittmoore Road, Houston, Texas
(together with its successors and permitted assigns, "UCI"), as the initial
Manager hereunder (in such capacity, together with any Replacement Manager
appointed hereunder (including, upon the occurrence of the Management
Replacement Date under and as defined in the Back-up Management Agreement, the
Back-up Manager), the "Manager").


RECITALS


        WHEREAS, the Owners are the owners of, or otherwise entitled to the use
of, the Owner Compressors;

        WHEREAS, the Manager is in the business of leasing Compressors to
various Users thereof;

        WHEREAS, the Head Lessor has leased all of its Compressors to the Head
Lessee pursuant to that certain Master Equipment Lease Agreement between Head
Lessor and Head Lessee, dated as of December 31, 2002 (as amended, modified or
supplemented from time to time in accordance with its terms, the "Head Lease");

        WHEREAS, the Head Lessee (and, to the extent any Compressors are
returned to Head Lessor, the Head Lessor) and the Manager desire to enter into
this Agreement pursuant to which the Manager will operate and sublease the Owner
Compressors to Users on behalf of the Owners;

        NOW, THEREFORE, in consideration of the premises and mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto hereby agree as follows:

1.    DEFINITIONS    

Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings assigned to such terms in Appendix A to the Indenture, dated
as of December 31, 2002 (as amended, modified or supplemented from time to time
in accordance with its terms, the "Indenture"), between the Issuer and Wells
Fargo Bank Minnesota, National Association, as indenture trustee (together with
its successors and assigns, the "Indenture Trustee"), as such Appendix A may be
amended, supplemented or otherwise modified from time to time in accordance with
the provisions of the Indenture, and the rules of usage set forth in such
Appendix A shall apply to this Agreement.

2.    APPOINTMENT OF THE MANAGER    

        2.1.    Appointment.    Upon the terms and conditions hereinafter
provided, the Owners hereby appoint UCI as the initial Manager of the Owner
Compressors. The Manager shall be responsible for the operation, leasing and
managing of the Owner Compressors on behalf of each Owner. UCI, as initial
Manager, and each other Person as may from time to time become Manager
hereunder, hereby accepts such appointment and agrees to so manage the Owner
Compressors in accordance with this Agreement.

        2.2.    Standard of Performance.    In performing its obligations
hereunder (including UCI's obligations (x) to identify Collections that are
allocable to the Securitization Collateral and (y) to perform its obligations
under the Intercreditor Agreement), the Manager shall use such efforts which are
in accordance with the Services Standard. The duties of the Manager will be
limited to those

--------------------------------------------------------------------------------


expressly set forth in this Agreement and the Related Documents and the Manager
will not have any fiduciary or other implied duties or obligations to the Owners
or any of their assignees.

        2.3.    Conflicts of Interest.    The Manager shall perform its duties
and obligations under this Agreement on a fair and equitable basis. Without
prejudice to the generality of the foregoing, the Manager will not discriminate
between the Owner Compressors and any Other UCI Compressor (or, in the case of
any Manager other than UCI or an Affiliate of UCI, any other equipment of a type
similar to the Compressors that is owned, leased or managed by such Manager for
its own account) on any basis which could reasonably be considered
discriminatory or adverse.

        2.4.    Similar Services.    It is expressly understood and agreed that
nothing herein shall be construed to prevent, prohibit or restrict the Manager
or any Affiliate of the Manager from providing the same or similar services as
those provided under this Agreement to any other Person or from manufacturing,
selling, owning, leasing, managing or otherwise dealing with compressors on its
or others' behalf; provided that no such activity shall in any way reduce the
obligations of the Manager hereunder to comply with the Services Standard.

        2.5.    Use of Affiliates.    Each Owner hereby consents to and agrees
that, in performing its duties hereunder, the Manager may further contract with
its Affiliates to provide any or all services to be provided by the Manager;
provided that the Manager shall remain liable for all services to be provided by
the Manager which its Affiliates have contracted to perform; provided, further,
that the Manager shall pay the fees and expenses (which shall be negotiated and
determined at an arms-length basis) of all such Affiliates with which the
Manager shall have so contracted.

        2.6.    Relationship between Owner and Manager.    All of the functions,
duties and services performed by the Manager under this Agreement shall be
performed by the Manager as an independent contractor and not as an agent of any
Owner except to the limited extent set forth in the following sentence. The
Manager does not have the authority to act as an agent of any Owner and the
Manager, in its capacity as such, does not, except as to the execution of User
Leases with respect to the Owner Compressors, have the authority to bind any
Owner and/or their respective assets. Neither Owner shall have any liability for
the acts of the Manager. Any fees or other compensation payable by any Owner to
the Manager are ordinary and necessary business expenses of such Owner.

        2.7.    Back-up Manager.    If the Back-up Manager or any other Person
shall become the Replacement Manager, then the Series Enhancer shall have the
right to appoint another Eligible Back-up Manager as Back-up Manager.

3.    MANAGEMENT TERM    

        3.1.    Duration of Management Term.    The Management Term shall
commence as of the date hereof and shall continue in force with respect to an
Owner Compressor until the earliest to occur of: (i) the occurrence of a
Casualty Loss (as defined below) with respect to such Owner Compressor, (ii) the
date on which (x) the Indenture is discharged in accordance with its terms and
all Outstanding Obligations (including all amounts owing to each Series Enhancer
pursuant to any Enhancement Agreement) have been paid in full, and (iii) with
respect to any Manager, the removal and replacement of the Manager in accordance
with the provisions of Section 12 hereof. Except as set forth in Section 12
hereof, the rights and obligations of the Manager hereunder may not be
terminated by, or on behalf of, any Owner for any reason.

        3.2.    Resignation by Manager.    Neither UCI nor any successor Manager
may resign from its obligations and duties as the Manager hereunder, except (i)
with the prior written consent of the Control Party or (ii) upon a determination
that the performance by UCI or any successor Manager, as the case may be, of its
duties under this Agreement is no longer permissible under Applicable Law, which
determination shall be evidenced by an Opinion of Counsel, in form and substance
reasonably satisfactory to the Control Party, to such effect addressed and
delivered to the Indenture Trustee (on

2

--------------------------------------------------------------------------------


behalf of the Noteholders, the Series Enhancer and the other Persons specified
in the Indenture), the Head Lessee and the Control Party. No such resignation
will become effective until a Replacement Manager has assumed the obligations
and duties of the Manager under this Agreement in accordance with the terms
hereof.

        3.3.    Termination with Respect to an Owner
Compressor.    Notwithstanding the other provisions of this Section 3 to the
contrary (but subject to the provisions of Section 12), the Management Term
shall terminate with respect to any Owner Compressor which is sold, foreclosed
upon, lost, stolen, damaged beyond repair, requisitioned (other than a temporary
requisition for a period of not more than 180 days) by any Governmental
Authority, worn out, unsuitable for use or economically obsolete (any of the
foregoing, a "Compressor Termination Event") as of the date of such Compressor
Termination Event after the deposit into the Head Lessee Collection Account of
all Casualty Proceeds and other amounts received with respect to such Owner
Compressor. Each of the Owners and the Manager shall notify the other party and
the Indenture Trustee promptly after it obtains knowledge of any Compressor
Termination Event.

4.    OWNERSHIP OF OWNER COMPRESSORS    

        4.1.    Retention of Title.    Each Owner (the Head Lessee with respect
to the Head Lessee Compressors or the Head Lessor with respect to the Head
Lessor Compressors) shall at all times retain full legal and equitable title to
its respective Owner Compressors, notwithstanding the management thereof by the
Manager hereunder. The Manager shall not make reference to or otherwise deal
with or treat the Owner Compressors in any manner except in conformity with this
Section 4.1.

        4.2.    Liens.    The Manager will promptly pay or discharge any and all
sums claimed by any party which, if unpaid, might become a Lien, charge,
security interest or other encumbrance upon or with respect to any Owner
Compressor, including any accession thereto, or any part thereof or the interest
of any Owner therein other than Permitted Encumbrances (each a "Lien Claim") and
will promptly discharge any Lien Claim which arises; provided, however, that the
Manager shall be under no obligation to pay or discharge any Lien Claim so long
as it is contesting the validity thereof in good faith, in a reasonable manner
and by appropriate legal proceedings, and the nonpayment thereof does not, in
the commercially reasonable opinion of the Manager, adversely affect the title,
property or rights of the applicable Owner or any Entitled Party thereto.
Without limiting the generality of this Section 4.2, the Manager shall be
required to pay or discharge any Lien Claim (1) that results from an act or
omission by the Manager with respect to which the Manager would not be entitled
to indemnification pursuant to Section 16 hereof ("Manager Malfeasance") or
(2) if prior to such payment or discharge, the Manager receives from the
applicable Owner the amount thereof (the "Owner Lien Claim Amount"). If any Lien
Claim shall have resulted from Manager Malfeasance and shall have been paid by
the applicable Owner, whether directly or by Payment of the Owner Lien Claim
Amount to the Manager, then, in either case, the Manager shall promptly
reimburse such Owner, upon presentation of an invoice therefor.

5.    DUTIES/RIGHTS OF THE MANAGER    

        5.1.    Duties of the Manager.    Subject to the terms and provisions
hereof, the Manager shall provide the services specified in this Section 5 to,
and on behalf of, the Owners during the Management Term with respect to the
Owner Compressors. The parties hereto acknowledge and agree that, if an Owner
Compressor is then subject to a User Lease, the User under such User Lease may
provide certain of the obligations set forth in Sections 5.6, 5.7 and 5.8
hereof; provided, however, that as long as UCI is the Manager hereunder, UCI
shall remain the primary obligor of all such obligations and liable for any
breaches thereof.

3

--------------------------------------------------------------------------------


        5.2.    Marketing.    

        A.    During the Management Term, Manager shall market, service,
maintain and lease the Owner Compressors consistent with the Services Standard.
In addition, for so long as UCI or any of its Affiliates is the Manager, UCI
shall keep the Owner Compressors under User Leases subject to the same
utilization rates and rental rates and in the same manner as Other UCI
Compressors. In addition, the Manager shall, consistent with the Services
Standard, negotiate the terms and conditions of all User Leases; provided that
the terms and conditions of such User Leases must be consistent with those of
User Leases for Other UCI Compressors (or, if the Manager is not UCI or an
Affiliate of UCI, equipment of a type similar to the Compressors that is owned,
leased or managed by such Manager for its own account and third parties other
than the Owners) and, in any event, must comply with (i) then generally accepted
industry standards, (ii) with respect to the Head Lessor Compressors, the
provisions of Section 11 of the Head Lease and (iii) for so long as the Manager
is UCI or an Affiliate of UCI, the terms of the Contribution Agreement. The
Manager shall market, lease and maintain the Owner Compressors in compliance
with the Services Standard and using such efforts which are at least equal to
the efforts used by the Manager (or any appointed subcontractor) with respect to
(x) if the Manager is UCI or any of its Affiliates, the Other UCI Compressors,
and (y) if the Manager is not UCI or any of its Affiliates, any other
Compressors owned, managed or leased by the Manager (or any appointed
subcontractor).

        B.    In performing its marketing duties pursuant to this Section 5.2,
UCI shall use its best efforts to comply with the applicable concentration
limits set forth in the definition of Excess 99 hp Amount, Excess 299 hp Amount,
Excess 599 hp Amount, Excess 999 hp Amount, Excess B Rated Lessee Concentration
Amount, Excess BB Rated Lessee Concentration Amount, Excess Investment Grade
Lessee Concentration Amount and Excess Aged Equipment Amount set forth in
Appendix A to the Indenture.

        5.3.    Lease and Administration Obligations.    The Manager shall,
consistent with the Services Standard, cause to be performed when due, on behalf
of the Owners, all of the Owner's respective performance obligations under the
User Leases, the Head Lease, the Head Lessee Security Agreement and the other
Related Documents to which the applicable Owner is a party; provided, however,
that nothing contained herein shall be construed as creating credit recourse to
the Manager for (i) principal, interest or premium payments on the Notes or
Certificates or (ii) indemnification payments otherwise the obligation of the
Head Lessee or Head Lessor pursuant to the Related Documents (except to the
extent that the Manager would otherwise be liable for such indemnification
payment pursuant to the provisions of Section 16 hereof).

        5.4.    Billing and Other Information.    During the Management Term,
the Manager shall bill, on behalf of the Owners, for all rentals and other sums
due to the Owners with respect to those Owner Compressors then subject to a User
Lease and shall also be responsible for the collection thereof. Such bills may
be prepared in summary format for all Compressors leased to the User, but shall
contain a detailed listing of each Compressor so leased.

        5.5.    Defaults by Users; Lease Amendments and Waiver.    

        A.    In the event of any breach or default by a User under a User
Lease, the Manager shall, consistent with the Services Standard, take such
action, in the name of the applicable Owner, with respect to such defaulted User
Lease including, without limitation, (i) the termination of such User Lease as
to any or all Owner Compressors subject thereto, (ii) the recovery of possession
of any or all Owner Compressors subject thereto and (iii) the enforcement of any
other rights or remedies of such Owner under such User Lease, including, without
limitation, the right to payment of any rent or other amounts owed by the User
under such User Lease. In furtherance of the foregoing, the Manager shall,
consistent with the Services Standard, (i) institute and prosecute such legal
proceedings in the name of the Owner as is permitted by Applicable Law in order
to accomplish

4

--------------------------------------------------------------------------------

the foregoing, (ii) settle, compromise and/or terminate such proceedings or
(iii) reinstate such User Lease; provided that the Manager shall not be required
to take any such action if, in the exercise of its reasonable commercial
judgment, the Manager would not take such action if such Owner Compressors were
Other UCI Compressors (or, if the Manager is not UCI or an Affiliate of UCI,
equipment of a type similar to the Compressors that is owned, leased or managed
by such Manager for its own account or third parties other than the Owners). All
amounts expended by the Manager in performing its obligations pursuant to the
provisions of this Section 5.5, after reduction of such amounts for enforcement
costs actually received by the Manager pursuant to the terms of the related User
Leases, shall be a Reimbursable Service. Each Owner reserves the right to take,
upon written notice to the Manager, in its sole discretion, any or all of the
actions described in this Section 5.5 directly in its own name and on its own
behalf. In such an event the Manager, at the Owner's expense, shall cooperate
with such Owner and provide the Owner with such assistance as such Owner may
reasonably request.

        B.    In performing its obligations hereunder, the Manager may, acting
in the name of the Owner and without the necessity of obtaining the prior
consent of any Owner or any Entitled Party, grant consents or enter into and
grant modifications, waivers and amendments to the terms of any User Lease
except for consents, modifications, waivers or amendments that (x) are
inconsistent with the Services Standard or (y) contravene (or permit the
contravention of) any provision of the Head Lease (including without limitation,
Sections 8, 9, 10 and 11 thereof).

        5.6.    Maintenance; Manager's Expenses.    

        A.    The Manager shall, consistent with the Services Standard, cause
the Owner Compressors to be maintained in good operating order and condition.
The standard for such maintenance shall be the highest of the following: (i) any
standard required or set forth for the Owner Compressors by Applicable Law,
(ii) the Services Standard, and (iii) with respect to the Owner Compressors
leased to each User, any standard set forth in the related User Lease. All
amounts expended by the Manager for maintenance (other than an overhaul made in
compliance with Section 5.6(b) hereof) of the Owner Compressors, after reduction
of such amounts for maintenance payments actually received by the Manager
pursuant to the terms of any related User Lease, shall be at the expense of the
Manager.

        B.    The Manager shall conduct, or cause to be conducted, overhauls of
the Owner Compressors at such intervals and in such detail as it conducts
overhauls of the Other UCI Compressors (or, if the Manager is not UCI or an
Affiliate of UCI, equipment of a type similar to the Compressors that is owned,
leased or managed by such Manager for its own account or third parties other
than the Owners).

        C.    Maintenance and/or overhauls may be performed by the Manager or
third parties as reasonably determined by the Manager. For overhauls, the Owner
of the applicable Owner Compressor(s) will pay for (i) materials, supplies and
direct parts at the Manager's actual cost therefor and (ii) labor at hourly
rates established by the Manager from time to time; provided that such costs are
reasonable and consistent with industry expenses (the sum of (i) and (ii), an
"Overhaul Fee"). Such hourly rates shall be based upon the Manager's direct
costs of labor and shall include amounts for the Manager's plant or facility
overhead based on the Manager's job cost system for allocating overhead.

        5.7.    Insurance.    

        A.    The Manager will cause to be carried and maintained, at its sole
expense, with respect to each Owner Compressor at all times during the
Management Term thereof and for the geographic area in which such Owner
Compressor is at any time located (i) physical damage insurance insuring against
risks of physical loss or damage to the Owner Compressors ("Property Insurance")

5

--------------------------------------------------------------------------------

with a maximum aggregate annual loss limit of $20,000,000 except for certain
perils which have sub-limits in the amounts set forth on Schedule 2 hereof, and
(ii) liability insurance against liability for bodily injury, death and property
damage resulting from the use and operation of the Owner Compressors ("Liability
Insurance") with a maximum aggregate loss limit of $20,000,000 per occurrence
except for certain perils which have sub-limits in the amounts set forth on
Schedule 2 hereof and in each case shall be on terms reasonably satisfactory to
the Control Party; provided, however, that if by reason of a force majeure event
or other event outside of the control of the Manager, one or more of the terms
of such insurance as required hereby are not available in the commercial
insurance markets on commercially reasonable terms, the Manager shall
nevertheless be deemed to have complied with this Section 5.7 if the Manager
obtains such insurance on commercially reasonable terms then available to the
Manager with such premiums, deductibles and policy limits that are consistent
with industry standards. Property Insurance and Liability Insurance shall be
subject to deductibles that are consistent with industry standards. The policies
of insurance required under this Section 5.7(a) shall be valid and enforceable
policies issued by insurers having an A.M. Best Company general policyholder
rating of "A-" and a financial rating of "IX" or in each case better or
otherwise acceptable to the Control Party and shall provide coverage with
respect to incidents occurring anywhere in the United States.

        B.    Such Property Insurance policy or policies will name each Owner,
the Series Enhancer and the Indenture Trustee, individually and on behalf of the
Entitled Parties, as the loss payees, as their respective interest may appear.
Such Liability Insurance policy or policies will name the Head Lessee, the Head
Lessor, the Series Enhancer and the Indenture Trustee, individually and on
behalf of the Entitled Parties, as additional insureds (each an "Additional
Insured"). Each such policy shall provide that (i) the insurers waive any claim
for premiums and any right of subrogation or setoff against Additional Insureds,
(ii) it may not be invalidated against any Additional Insured by reason of any
violation of a condition or breach of warranty of the policies or the
application therefor by Manager, Head Lessor or Head Lessee, (iii) it may be
canceled or materially altered or reduced in coverage by the insurer only after
no less than ten (10) days' prior written notice from the Manager's insurance
broker to Indenture Trustee and the Control Party, and (iv) the insurer will
give written notice to Indenture Trustee and the Control Party in the event of
nonpayment of premium by the Manager when due.

        C.    On the Closing Date, and thereafter not less than three (3) days
prior to the expiration dates of any expiring policies required under this
Section 5.7, the Manager shall furnish Indenture Trustee and the Control Party
with certificates of the insurance or replacement insurance coverage required by
this Section 5.7.

        D.    Any deductibles or losses that are not covered by either the
Property Insurance or Liability Insurance shall be paid by, and for the account,
of the Manager. Manager agrees to promptly, but in any event within three
(3) Business Days after receipt of proceeds of such loss, deposit such amounts
into the Head Lessee Collection Account in accordance with Section 7.2(a) of the
Head Lessee Security Agreement for distribution in accordance with
Section 7.2(c) of the Head Lessee Security Agreement.

        5.8.    Taxes.    The Manager shall cause to be paid when due, and will
indemnify the Head Lessee and each Entitled Party from and against, all local,
state, federal and foreign personal property, sales or use taxes, license fees,
assessments, charges, fines, interest and penalties (all such taxes, license
fees, assessments, charges, fines, interest and penalties being hereinafter
called "Impositions") hereafter levied or imposed upon the Head Lessee or any
Entitled Party, in connection with or measured by the possession, rental, use or
operation of any Owner Compressors but excluding any federal, state or local tax
calculated based on the taxable income of the Owner or the applicable Entitled
Party. The Manager will also pay all Impositions that might in any way affect
the title of any Owner, or result in a Lien upon any Owner Compressors;
provided, however, that the Manager shall not be required to pay any

6

--------------------------------------------------------------------------------

Imposition of any kind so long as it is contesting such Imposition in good faith
and by appropriate legal proceedings, provided, further, that the nonpayment
thereof shall not, in the reasonable opinion of the Manager, adversely affect
the title, property or rights of any Owner. In the event any reports or returns
with respect to Impositions are required to be filed, the Manager will either
cause such reports or returns to be prepared and filed in such manner as to show
the interests of the applicable Owner in the Owner Compressors.

        5.9.    Compliance with Law.    The Manager, at the expense of the
applicable Owner, shall, consistent with the Services Standard, cause the Owner
Compressors to comply, and each User Lease entered into or renewed after the
date hereof shall require the User thereunder to comply, in all material
respects with (x) all Applicable Laws and (y) in the case of the Head Lessor
Compressors, the provisions of Section 8 of the Head Lease. In the event that
such laws, rules or regulations require any alteration of an Owner Compressor,
or in the event that any equipment or appliance of an Owner Compressor shall be
required to be changed or replaced, or in the event that any additional or other
equipment or appliance is required to be installed on an Owner Compressor in
order to materially comply with such laws, rules or regulations, the Manager, at
the expense of the applicable Owner, shall make such alteration, change,
replacement or addition (a "Mandatory Alteration"); provided, however, that the
Manager, in good faith, shall contest the validity or application of any such
law, rule or regulation which it would have contested if the affected Owner
Compressor had been an Other UCI Compressor, in any reasonable manner which does
not, in the opinion of the Manager, adversely affect the property or rights of
the Owners.

        5.10.    Records and Information.    The Manager shall, consistent with
the Services Standard, maintain separate, complete and accurate records relating
to the Owner Compressors and all matters covered by this Agreement in the same
form and to the same extent as the Manager customarily maintains records in
respect of the Other UCI Compressors. The Manager shall promptly, upon request
of any Owner or the Series Enhancer, deliver to such Owner, the Series Enhancer
or any designee such records. Upon request, the Manager shall promptly supply
each Owner with all information necessary for such Owner to prepare all reports
required of the Owner under the Related Documents.

        5.11.    User Lease.    The Manager shall store at its offices at
4444 Brittmoore Road, Houston, Texas all User Leases and all lease documents
related thereto in a locked, fire retardant storage facility, and if transferred
to a fire retardant storage facility other than the present storage facility
then such storage facility shall require the approval of the Series Enhancer.
Within thirty (30) days after the related Contribution Date or Substitution
Date, the Manager shall stamp Schedule A (or the appropriate counterpart of
Schedule A or the appropriate schedule of equipment attached to each User Lease)
of each User Lease to indicate the Indenture Trustee's security interest in such
User Lease.

        5.12.    Other Services.    The Manager shall be responsible for the
provision of such other services incidental to the foregoing as may from time to
time be required under the User Leases and other Related Documents or may be
reasonably necessary in connection with the ownership, maintenance leasing and
operation of the Owner Compressors.

6.    AUTHORITY AND CONSENTS.    

        6.1.    Owner.    Each Owner confers on the Manager all such authorities
and grants all such consents as may be necessary for the Manager's performance
of its duties under this Agreement, and will, at the request of the Manager,
confirm any such authorities and consents to any third parties, execute such
other documents and do such other things as the Manager may reasonably request
for the purpose of giving full effect to this Agreement and enabling the Manager
to carry out its duties hereunder.

7

--------------------------------------------------------------------------------


        6.2.    Manager Default.    After the occurrence and during the
continuance of a Manager Default, the Manager irrevocably, and by way of
security to the Owners for the obligations of the Manager herein, appoints the
Head Lessor or the Head Lessor's designee (which shall be the Indenture Trustee
so long as any Outstanding Obligations remain unpaid) to be its attorney-in-fact
with full power of substitution on behalf of the Manager and in its name or
otherwise to execute any documents contemplated by this Agreement and any
Related Document, and to give any notice and to do any act or thing which the
Manager is obliged to execute or do under this Agreement and any Related
Document. The Manager hereby confirms and agrees to ratify and confirm whatever
any such attorney shall do or propose to do in the exercise or purported
exercise of all or any of the powers, authorities and discretion referred to in
this paragraph.

7.    ACCOUNTS AND PAYMENTS    

        7.1.    Lockbox Accounts.    

        A.    On or prior to the Closing Date, the Lockbox Account shall have
been established and shall be under the exclusive control of the Intercreditor
Collateral Agent, and UCI, as Manager, shall, or shall cause, all Collections
related to the Domestic Contract Compression Business to be deposited in the
Lockbox Account, in each case, in accordance with the terms of the Intercreditor
Agreement and the Letter Agreement. So long as the Manager is UCI, UCI shall
comply with its obligations and duties under the Intercreditor Agreement and the
Letter Agreement. Immediately after the completion of such daily allocation, all
Collections allocable to the Securitization Collateral will be transferred to
the Head Lessee Collection Account.

        B.    During the continuation of a Trigger Event, the Manager shall, on
a weekly basis, provide to each Owner, the Control Party and the Indenture
Trustee a copy of each daily cash reconciliation prepared during the preceding
week. At any time during the continuation of a Trigger Event, each of the
Owners, the Control Party and the Indenture Trustee and their respective
accountants and attorneys shall be entitled, at the expense of the Manager, to
visit the Manager's office and conduct a review of all backup documentation
supporting the daily cash allocation report.

        C.    Upon an Event of Default or a Manager Default and the continuation
of such event, as the case may be, the Back-up Manager and the Control Party (or
their designees), are each hereby authorized and empowered, as each Owner's
attorney-in-fact, to endorse any contract compression payments relating to an
Owner Compressor deposited in a Lockbox or presented for deposit in any Lockbox
Account requiring the endorsement of the applicable Owner, which authorization
is coupled with an interest. Such authorization shall continue in effect until
revoked by the applicable Owner in writing.

        7.2.    Deposits to the Head Lessee Collection Account.    If the
Manager shall receive any Collections with respect to any Head Lessee Compressor
or Head Lessor Compressor directly, the Manager shall deposit such funds into
the Lockbox Account within three (3) Business Days of the receipt thereof. The
obligation of the Manager to make such deposit shall constitute a full recourse
obligation of the Manager (for which the Manager shall not be entitled to
receive indemnification from either Owner).

        7.3.    Withdrawal from Head Lessee Collection Account.    The Manager
shall be entitled to request withdrawals (and the Indenture Trustee upon written
notice from the Manager shall make such withdrawals) of the Operations Fee and
S&A Fee from the Head Lessee Collection Account, and, so long as (x) the Rent
Reserve Account is fully funded and (y) the Scheduled Deposit for the
immediately preceding month has been made in full, the Overhaul Fee from the
Head Lessee Collection Account in accordance with Section 7.2(b) of the Head
Lessee Security Agreement. The Indenture Trustee is under no obligation to
verify that the requirements of (x) and (y) of this section have been met before
making any such withdrawals.

8

--------------------------------------------------------------------------------


        7.4.    No Set-Off, Counterclaim, etc.    The Manager's obligations
under this Agreement and the other Related Documents to make deposits to the
Lockbox Account shall be absolute and unconditional and all payments thereof
shall be made free and clear of and without any deduction for or on account of
any set-off (except to the extent expressly set forth herein) or counterclaim or
any circumstance, recoupment, defense or other right which the Manager may have
against any Owner or any other Person for any reason whatsoever (whether in
connection with the transactions contemplated hereby or any other transactions),
including without limitation, (i) any defect in title, condition, design or
fitness for use of, or any damage to or loss or destruction of, any Compressor,
(ii) any insolvency, bankruptcy, moratorium, reorganization or similar
proceeding by or against the Manager or any other Person, or (iii) any other
circumstance, happening or event whatsoever, whether or not unforeseen or
similar to any of the foregoing.

        7.5.    Manner of Payment.    All payments required to be made by the
Manager hereunder shall be made in Dollars by wire transfer of immediately
available funds prior to 3:00 p.m., New York time, on the date of payment.

8.    MANAGER ADVANCES    

        8.1.    Manager Advances.    

        A.    On each Determination Date, the Manager may (in its sole
discretion) advance funds (each, a "Manager Advance") and remit to the Head
Lessee Collection Account, in such manner as will ensure immediately available
funds will be on account thereof by 11:00 a.m. New York time on the Rent Payment
Date, an amount equal to all or any portion of rental payments (other than
uncollectible amounts) due on User Leases with respect to the Owner Compressors
during the preceding Collection Period for which the related Users have not
remitted such payment on or prior to such Determination Date; provided, however,
that the aggregate amount of all such Manager Advances outstanding (i.e. not yet
reimbursed under Section 8.1(b) below) at any point in time may not exceed an
amount equal to the product of (x) ten percent (10%) and (y) the Aggregate
Outstanding Amounts on the immediately preceding Payment Date (after giving
effect to payments made on such date). Notwithstanding the foregoing, the
Manager will not be obligated to make a Manager Advance with respect to (i) any
defaulted User Lease, or (ii) any User Lease if the Manager, in its reasonable
good faith judgment, believes that such Manager Advance would not be recoverable
from a corresponding remittance from the User on the related User Lease.

        B.    The Manager shall be reimbursed for Manager Advances on each Rent
Payment Date pursuant to Section 7.2(c) of the Head Lessee Security Agreement.

9.    COVENANTS OF THE MANAGER    

        9.1.    Preparation and Delivery of Reports.    The Manager shall
deliver to the Control Party and the Indenture Trustee, or as otherwise
specified in any of the clauses below:

        A.    Annual Financial Statements.    As soon as available and in any
event within 120 days after the end of fiscal year of the Manager, the audited
consolidated and unaudited consolidating statements of income, stockholders'
equity and cash flows of the Manager and its consolidated subsidiaries for such
fiscal year, and the related consolidated and consolidating balance sheet of the
Manager and its consolidated subsidiaries as at the end of the fiscal year, and
setting forth in each case in comparative form the corresponding figures for the
preceding fiscal year, and accompanied by the related opinion of independent
public accountants of recognized national standing acceptable to the Control
Party which opinion shall state that said financial statements fairly present
the consolidated and consolidating financial condition and results of operations
of the Manager and its consolidated subsidiaries as at the end of, and for, such
fiscal year and that such financial statements have been prepared in accordance
with GAAP, except for such changes in such principles with which the independent
public accountants shall have concurred and such

9

--------------------------------------------------------------------------------

opinion shall not contain a "going concern" or like qualification or exception,
and a certificate of such accountants stating that, in making the examination
necessary for their opinion, they obtained no knowledge, except as specifically
stated, of any Manager Default;

        B.    Quarterly Financial Statements.    As soon as available and in any
event within sixty (60) days after the end of each of the first three fiscal
quarterly periods of each fiscal year of the Manager, consolidated and
consolidating statements of income, stockholders' equity and cash flows of the
Manager and its consolidated subsidiaries for such period and for the period
from the beginning of the respective fiscal year to the end of such period, and
the related consolidated and consolidating balance sheets as at the end of such
period, and setting forth in each case in comparative form the corresponding
figures for the corresponding period in the preceding fiscal year, accompanied
by the certificate of a Responsible Officer, which certificate shall state that
said financial statements fairly present the consolidated and consolidating
financial condition and result of operations of the Manager and its consolidated
subsidiaries in accordance with GAAP, as at the end of, and for, such period
(subject to normal year-end audit adjustments);

        C.    Monthly Asset Base Certificate.    By not later than each
Determination Date, an Asset Base Certificate, substantially in the form of
Exhibit E hereto calculated as of the last day of the immediately preceding
Collection Period;

        D.    SEC and Other Reports.    Promptly upon their becoming available,
one copy of each report (if any), definitive proxy statement, registration
statement (upon it becoming effective) and definitive prospectus filed by the
Manager with or delivered to any securities exchange, the Securities and
Exchange Commission (or any successor agency or any other Governmental
Authority);

        E.    Requested Information.    With reasonable promptness, (A) any
data, information and reports regarding the Owner Compressors that is reasonably
available and (B) any other publicly available information with respect to the
Manager, in each case as may be reasonably requested from time to time by the
Owner, Deal Agent, Indenture Trustee, any Interest Rate Hedge Provider or any
Series Enhancer;

        F.    Updated Policies.    Within sixty (60) days of the Manager's
fiscal year end and only to the extent such policies have been changed or
updated, two (2) copies of its current Credit and Collection Policy, a currently
effective copy of which is attached hereto as Exhibit C;

        G.    Manager Report.    On each Determination Date, a Manager Report,
substantially in the form of Exhibit A hereto, calculated for the immediately
preceding Collection Period, a copy of which shall also be delivered to the
Indenture Trustee, Deal Agent and the Series Enhancer;

        H.    Manager Report on Hedging Calculations.    On each Determination
Date, a monthly report reflecting the hedging policy calculations as of the end
of the preceding calendar month based on all transactions outstanding as of the
end of such month under Interest Rate Swap Agreements then in effect, including
transactions entered into on such date which are scheduled to commence on a
future date;

        I.    Monthly Tape.    On each Determination Date, the Manager shall
deliver the Monthly Tape to the Indenture Trustee and, on request, to the Series
Enhancer;

        J.    Insurance Renewals.    On or before three (3) days prior to the
then current expiry date of the Property Insurance and Liability Insurance,
copies of renewals of such policies;

        K.    Material Adverse Change.    With reasonable promptness, notice of
any Material Adverse Change;

10

--------------------------------------------------------------------------------




        L.    Notice of Inaccuracy in Manager Report.    Within five
(5) Business Days of the date on which any of the President, Senior Vice
President, any Executive Vice President or any other Responsible Officer of the
Manager shall have actual knowledge or shall have received, or been deemed to
have received, from any Person, notice that the Manager Report delivered by the
Manager is inaccurate in any material respect, notice of such inaccuracy
indicating the inaccuracy; and

        M.    Notice of Default.    Notice of any Event of Default, Manager
Default, Trigger Event or any event that with notice or the passage of time (or
both) would constitute any such event, a copy of which shall also be delivered
to the Intercreditor Collateral Agent.

        9.2.    Maintenance of Offices.    The Manager shall maintain, at its
office complex located at 4444 Brittmoore Road, Houston, Texas, such books and
records (including computer records) with respect to the Owner Compressors as it
maintains for the UCI Compressors and the leasing thereof, including a computer
database including the Owner Compressors (containing sufficient information to
generate the List of Compressors and the reports required to be delivered
pursuant to this Agreement and the Related Documents), any User Leases relating
thereto, the Users and location, and the Appraised Value and Depreciated Value
of the Owner Compressors. The Manager shall notify each Owner, the Control Party
and the Indenture Trustee of any change in the location of the Manager's books
and records.

        9.3.    Inspection.    The Control Party, the Deal Agent and the Owners
(and their agents), have the right to inspect the Owner Compressors, the
receivables aging system and all books, records, reports, User Leases, insurance
policies, and other documents relating to the Owner Compressors (including those
involving any refinancing of the Series Enhancer), all in the format which the
Manager uses for the UCI Compressors. Such inspections shall be conducted upon
reasonable request and notice to the Manager and shall (a) be conducted during
normal business hours, (b) be subject to the Manager's customary security
procedures and the execution of reasonable and customary confidentiality
agreements and (c) not unreasonably disrupt the Manager's business. The Control
Party, the Deal Agent and each Owner acknowledges that the Manager for purposes
of any such inspection shall grant the Control Party, the Deal Agent, the Owners
and their agents access to the Manager's computer systems (including the
receivables aging system) and data relating solely to the Owner Compressors
contained therein. The Control Party, the Deal Agent and the Owners (and their
agents) have the right to (i) one such inspection per calendar year (and an
additional inspection by the Series Enhancer in connection with any refinancing
involving the Series Enhancer), at the cost and expense (including the legal and
accounting fees incurred by the Owners, the Control Party or the Deal Agent) of
UCI and (ii) one additional inspection at their own cost and expense, unless a
Trigger Event shall have occurred and be continuing, in which case, the Control
Party, the Deal Agent and each Owner (and their agents) shall have the right to
such inspection any number of times and each time the costs and expenses shall
be borne by the Manager. The Control Party and the Owners (and their agents)
shall also have the right to inspect the receivables aging system within ninety
(90) days of the Closing Date, at the cost and expense of the Manager.

        9.4.    Ownership of Owner Compressors.    The Manager agrees to
promptly indicate to all parties with a valid interest inquiring as to the true
ownership of the Owner Compressors that (x) the Head Lessee is the owner of the
Head Lessee Compressors and (y) the Head Lessor is the owner of the Head Lessor
Compressors and the Manager will not claim any ownership interest in the Owner
Compressors.

11

--------------------------------------------------------------------------------


        9.5.    Separate Bank Accounts.    The Manager will maintain separate
bank accounts and books of account from those of the Owners. The Manager shall
not conduct business in the name of any Owner except when acting in the name of
such Owner as agent and identifies itself as such.

        9.6.    Compliance with Organizational Documents.    The Manager agrees
to comply with all of its company, organizational and managerial procedures
required by its formation documents and Applicable Law.

        9.7.    Financial Statement Disclosures.    The annual financial
statements of the Manager will disclose the effects of the transactions
contemplated by the Related Documents in accordance with GAAP.

        9.8.    Substantive Consolidation.    The Manager will be operated so
that neither Owner will be substantively consolidated with any of the Managers
or its Affiliates. In connection therewith, the Manager makes herein by this
reference each of the representations and warranties made by it to Gardere Wynne
Sewell LLP in support of their opinions issued and delivered in connection with
the issuance of the Notes, as if specifically made herein and agrees to comply
with each of the factual assumptions contained in such opinions.

        9.9.    Amendment of Credit Policy.    The Manager will not make any
material modifications to the terms of its Credit and Collection Policy without
the prior written consent of the Control Party, such consent not to be
unreasonably withheld or delayed.

        9.10.    Appraisals.    By the Closing Date, the Manager shall (at its
expense) furnish (or cause to be furnished) to the Control Party three (3)
Appraisals setting forth the Appraised Value of the Lease Pool as of the Closing
Date. Upon delivery of such additional Appraisals when required or permitted
pursuant to the terms of the Related Documents, the Appraised Value of each
Compressor shall be adjusted in accordance with the provisions set forth in the
definition of the term "Appraised Value".

        9.11.    Lockbox Account.    Until the termination of the Intercreditor
Agreement in accordance with Section 21 thereof, UCI shall maintain, and shall
cause the Intercreditor Collateral Agent to maintain, the Lockbox Account and
shall not terminate any such Lockbox Account, or close such Lockbox Account,
without the prior written consent in each instance of the Indenture Trustee and
the Control Party. UCI shall not establish any new account that will receive
payments or Collections in respect of the User Leases, the Securitization
Collateral or any funds attributable to the Domestic Contract Compression
Business without the prior written consent in each instance of the Indenture
Trustee and the Control Party. UCI may establish a separate account for other
funds not attributable to the Domestic Contract Compression Business, including
but not limited to funds attributable to the fabrication, service, after-service
market and international compression business. Until the establishment of an ABS
Lockbox Account, UCI shall instruct and cause each User to remit all rental
payments and other payments arising under each User Lease and all payments
attributable to the Domestic Contract Compression Business of UCI to the Lockbox
Account as set forth in the Intercreditor Agreement. The obligations of UCI
under this Section 9.11 shall survive the resignation or removal of UCI as
Manager and the termination of this Agreement until the termination of the
Intercreditor Agreement in accordance with Section 21 thereof.

10.    WARRANTY    

        10.1.    OWNER.    NEITHER OWNER MAKES ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE CONDITION, MERCHANTABILITY
OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE OWNER COMPRESSORS, THE ABSENCE OF
LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, THE ABSENCE OF OBLIGATIONS
BASED ON STRICT LIABILITY IN TORT, OR ANY OTHER REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED.

12

--------------------------------------------------------------------------------

        10.2.    MANAGER.    THE MANAGER WARRANTS THAT IT WILL CARRY OUT ITS
SERVICES WITH REASONABLE CARE AND SKILL. THIS EXPRESS WARRANTY IS IN LIEU OF ALL
OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED. UNDER NO CIRCUMSTANCES SHALL THE
MANAGER HAVE ANY LIABILITY TO THE OWNER FOR ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES.

11.    COMPENSATION AND REIMBURSEMENT OF THE MANAGER    

        11.1.    Compensation of the Manager.    As compensation to the Manager
for the performance of its services hereunder, the Head Lessee shall pay to the
Manager an S&A Fee, an Operations Fee, an Overhaul Fee, an Incentive Management
Fee and a charge for Reimbursable Services. Subject to the terms and conditions
of the Head Lessee Security Agreement, each of the Incentive Management Fee, the
charge for Reimbursable Services, S&A Fee and the Operations Fee shall be
payable to the Manager from the Head Lessee Collection Account, to the extent
monies are available for the payment thereof, in accordance with Section 7.2(b)
of the Head Lessee Security Agreement, as follows:

        A.    on each Rent Payment Date, an amount equal to the S&A Fee, the
Overhaul Fee and the Operations Fee for the calendar month preceding the month
in which such Rent Payment Date occurs; and

        B.    on each Rent Payment Date, the amount of Reimbursable Services
submitted by the Manager to each Owner on or prior to the last day of the
calendar month immediately preceding the month in which such Rent Payment Date
occurs.

        11.2.    S&A Fee.    

        A.    The selling and administration fee payable to UCI as initial
Manager for each Collection Period (or any portion thereof) shall be the product
of (i) the Monthly S&A Fee Rate and (ii) Gross Compressor Lease Revenues
actually received by the Manager during such Collection Period (such product,
the "UCI S&A Fee"). The S&A Fee for any Manager other than UCI or any Affiliate
thereof shall be the amount calculated in accordance with the definition
thereof, subject to the adjustments and limitations contained therein and
herein.

        B.    The monthly selling and administration fee rate during the first
year following the Closing Date shall be four percent (4%), which percentage
shall be adjusted annually thereafter in accordance with the provisions of
Section 11.2(c) (the "Monthly S&A Fee Rate").

        C.    The Monthly S&A Fee Rate shall be recomputed by the Manager or any
Replacement Manager and automatically adjusted on June 30th of each year prior
to a Trigger Event, to reflect the actual selling and administrative costs
incurred by the Manager to manage the UCI Compressors during the fiscal year
ending on March 31st. Any such adjustment shall be accompanied by a
certification by the Manager that any increase in the Monthly S&A Fee Rate
reflects increases in selling and administrative costs which are also being
incurred in respect of all of the UCI Compressors. The reasonableness of the
amount of such cost increase will, at the request of any Entitled Party, be
verified by a third party consultant selected by the Control Party and
reasonably satisfactory to the Manager. Increases in the S&A Fee in excess of
the levels permitted in the definition of S&A Fee shall be payable at a
subordinated level in accordance with Section 7.2(b) of the Head Lessee Security
Agreement. In addition to the adjustment set forth above, the Monthly S&A Fee
Rate may be adjusted with the prior consent of the Manager, each Owner, the Deal
Agent and the Series Enhancer to reflect material non-recurring costs incurred
in any year.

        D.    The S&A Fee, as adjusted from time to time under Section 11.2(c),
is intended to include all direct selling and administration costs and expenses
relating to the performance of the Manager's services, duties and obligations
under this Agreement but shall not include (x) the costs and expenses of the
Manager that are incurred in connection with the Reimbursable Services or

13

--------------------------------------------------------------------------------




(y) costs and expenses of the Manager in connection with its indemnification
obligations owing to any MA Indemnified Party.

        11.3.    Operations Fee.    

        A.    The operations fee (the "UCI Operations Fee") for each calendar
month (or any portion thereof) shall be equal to the sum for each Owner
Compressor leased for any portion of such calendar month of the product of (i)
the Operations Fee Rate per horsepower applicable to such Owner Compressors,
(ii) the total horsepower for such Compressor and (iii) a fraction the numerator
of which is the number of days in each month that such Owner Compressor was on
lease and the denominator of which is 30. The Operations Fee for a successor
Manager is set forth in the definition thereof, subject to the adjustments and
limitations contained therein and herein.

        B.    The Operations Fee Rate shall be recomputed by UCI and
automatically adjusted on June 30th of each year prior to a Trigger Event, to
reflect the actual operating costs incurred by the Manager to manage the UCI
Compressor during the fiscal year ending on March 31st. Any such adjustment
shall be accompanied by a certification by the Manager that any increase in the
Operations Fee Rate reflects increases in costs which are also being incurred in
respect of all of the UCI Compressors. The reasonableness of the amount of such
cost increase will, at the request of any Entitled Party, be verified by a third
party consultant selected by the Control Party and reasonably satisfactory to
the Manager. Increases in the Operations Fee in excess of the levels permitted
in the definition of the Operations Fee shall be payable at a subordinated level
in accordance with Section 7.2(b) of the Head Lessee Security Agreement. In
addition to the adjustment set forth above, the Monthly Operations Fee Rate may
be adjusted with the prior consent of the Manager, each Owner, the Deal Agent
and the Series Enhancer to reflect material non-recurring costs incurred in any
year.

        C.    The Operations Fee, as adjusted from time to time under Section
11.3(b), is intended to include all direct operating costs and expenses relating
to the performance of the Manager's services, duties and obligations under this
Agreement but shall not include (x) the costs and expenses of the Manager that
are incurred in connection with the Reimbursable Services or (y) costs and
expenses of the Manager in connection with its reimbursement, payment or
indemnification obligations owing to any MA Indemnified Party.

        11.4.    Incentive Management Fee.    In addition to the Operations Fee
and the S&A Fee, the Manager (whether the Manager is UCI or any of its
Affiliates or a Replacement Manager) shall be entitled to receive on each Rent
Payment Date an additional fee in an amount equal to the Incentive Management
Fee.

        11.5.    Reimbursable Services.    The Manager shall be separately
compensated for the following services rendered on behalf of the Owners under
this Agreement (collectively, the "Reimbursable Services") in accordance with
the priorities established therefor in Section 7.2(c) of the Head Lessee
Security Agreement: (i) enforcement costs in accordance with Section 5.5 hereof,
and (ii) the cost of any Mandatory Alterations made after the Closing Date in
accordance with Section 5.9 hereof. In addition to such Reimbursable Services,
the Manager shall be entitled to be reimbursed for Manager Advances in
accordance with the provision of Section 8 hereof.

12.    MANAGER DEFAULT    

        12.1.    Events or Conditions.    Any of the following events or
conditions shall constitute a Manager Default:

        A.    The Manager shall fail to (i) deposit to the Head Lessee
Collection Account any deposit required pursuant to Section 7.2 hereof, or (ii)
deliver either or both of the Manager Report or the monthly Asset Base
Certificate on the dates specified in Section 9.1 hereof, or (iii) deliver the
Monthly Tape, or (iv) deliver the financial statements in accordance with
Sections 9.1(a) and 9.1(b)

14

--------------------------------------------------------------------------------

and in each case, such failure shall continue for three (3) Business Days after
the date when due, provided that the Manager shall be deemed to have delivered
the financial statements in accordance with Sections 9.1(a) and 9.1 (b) if such
financial statements on Form 10-K or 10-Q have been duly filed with the
Securities and Exchange Commission by or on behalf of the Manager;

        B.    The Manager shall fail to pay the Back-up Manager Fee when due;

        C.    (i) with respect to UCI or any of its Affiliates as the Manager or
as the Contributor, the Manager shall fail to perform or observe any other
covenant, condition, or agreement to be performed or observed by it hereunder or
under any Related Document (other than those identified in any other clause of
this Section 12.1); or (ii) with respect to any Manager other than UCI or any of
its affiliates, the Manager shall fail to perform or observe any other covenant,
condition, or agreement to be performed or observed by it under any Related
Document (other than those identified in any other clause of this Section 12.1),
and such failure shall continue unremedied for a period of thirty (30) days
after the earlier to occur of (i) receipt by Manager of written notice thereof
from Owner or the Indenture Trustee (at the direction of the Control Party) and
(ii) the date on which any of the President, Senior Vice President, Executive
Vice President, Vice President or any other officer of Manager responsible for
the management of the Owner Compressors shall have actual knowledge of such
failure;

        D.    Any representation or warranty made by the Manager in any of the
Related Documents, or in any certificate delivered pursuant thereto, shall prove
to be untrue in any material respect, and such misrepresentation or untrue
warranty, if capable of cure, shall continue unremedied for a period of fifteen
(15) days after the earlier to occur of (x) receipt by the Manager of written
notice thereof from the Owner, the Indenture Trustee (acting at the direction of
the Control Party) or the Series Enhancer and (y) the date on which any of the
President, Senior Vice President, any Executive Vice President or any other
Responsible Officer of the Manager shall have actual knowledge of such failure;

        E.    The inaccuracies specified in the notice specified in Section
9.1(l) that are capable of remedy or cure, shall be unremedied or uncured for a
period of fifteen (15) days after the date such notice is required to be
delivered;

        F.    The Manager shall fail to deliver the notice specified in Section
9.1(l) within the time frame prescribed therein;

        G.    The entry of a decree or order for relief by a court having
jurisdiction in respect of the Manager in any involuntary case under any
applicable Insolvency Law, or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, or sequestrator
(or other similar official) for the Manager or for any substantial part of its
properties, or ordering the winding up or liquidation of its affairs and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days;

        H.    The commencement by the Manager of a voluntary case under any
applicable Insolvency Law, or other similar law now or hereafter in effect, or
the consent by the Manager to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee or sequestrator (or other
similar official) of the Manager or any substantial part of its properties, or
the making by the Manager of any general assignment for the benefit of
creditors, or the inability or failure by the Manager to pay its debts generally
when due, or the taking of any action by the Manager in furtherance of any such
action;

        I.    UCI shall fail to pay any principal of, premium or interest on or
any other amount payable in respect of (x) any Debt that is outstanding under
the Senior Secured Revolving Credit Agreement or any replacement thereof or (y)
if the Senior Secured Revolving Credit Agreement has been terminated and not
replaced, any Debt in a principal or notional amount of at least

15

--------------------------------------------------------------------------------




$25,000,000 for the first three (3) fiscal years from the Closing Date and
$35,000,000 thereafter (either individually or in the aggregate), in each case
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in such applicable
agreement governing such Debt and provided further that such payment default
shall be determined without giving effect to any (i) extensions of applicable
grace periods which in the aggregate exceed ten (10) Business Days or (ii)
waivers or forbearances which in the aggregate exceed ten (10) Business Days; or
any other event (i.e., not involving a payment default) shall occur or condition
shall exist under such applicable agreement governing such Debt and shall
continue after the applicable grace period, if any, specified in any applicable
agreement governing such Debt and provided further that any such event or
condition shall be determined without giving effect to any (i) extensions of
applicable grace periods which in the aggregate exceed thirty (30) days or (ii)
waivers or forbearances which in the aggregate exceed thirty (30) days, if the
effect of such event or condition is to accelerate, or to permit the
acceleration of (regardless of whether such amounts are actually accelerated),
the maturity of such Debt or otherwise to cause, or to permit the holder thereof
to cause, such Debt to become due and payable prior to the stated maturity
thereof;

        J.    The occurrence of one or more of the following events: (i) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions, but other than by the granting of a Lien in accordance
with the Head Lessee Security Agreement or the transfers contemplated by the
Contribution Agreement and the Sale Agreement) of all or substantially all of
the assets of UCH and its Subsidiaries, taken as a whole, to any Person or
"Group" (as defined in Section 13(d)(3) of the Exchange Act) (whether or not
otherwise in compliance with the provisions of the Head Lease) other than to the
Permitted Holders; (ii) the approval by the holders of capital stock of UCH or
UCI of any plan or proposal for the liquidation or dissolution of UCH or UCI, as
the case may be, except for any plan or proposal approved in connection with (x)
the merger of UCI with and into UCH, or (y) the sale of all or substantially all
of UCI's assets to UCH; (iii) any Person or "group" within the meaning of
Section 13(d) or 14 of the Exchange Act (other than the Permitted Holders and
UCH) shall become the "beneficial owner" as defined in Rule 13d-3 under the
Exchange Act, of shares representing more than 50% of the aggregate voting power
represented by the capital stock of UCI or UCH by either (x) an entity whose
senior unsecured indebtedness is rated "BB-" or "Ba3" or less or (y) by a Person
that intends to discontinue the Domestic Contract Compression Business of UCI or
UCH;

        K.    For any calendar month the Average Rental Rate for the Other UCI
Compressors exceeds the Average Rental Rate for the Owner Compressors by ten
percentage points (10%) or more;

        L.    For any calendar month the Monthly Utilization Rate for the Other
UCI Compressors exceeds the Monthly Utilization Rate for the Owner Compressors
by fifteen percentage points (15%) or more;

        M.  As of any Determination Date, the Run-time Credit Ratio exceeds five
percent (5%);

        N.    UCH shall repudiate the Management Guaranty or the Management
Guaranty shall fail to be in full force and effect;

        O.    For so long as UCI or any of its Affiliates is the Manager, UCI's
Interest Coverage Ratio (as such term is defined in the Senior Secured Revolving
Credit Agreement as in effect on the Closing Date) is less than 2.00 to 1.00;

        P.    For so long as UCI or any of its Affiliates is the Manager, as of
the last day of any calendar quarter, UCI's minimum Tangible Net Worth excluding
adjustments to cumulative OCI is

16

--------------------------------------------------------------------------------




less than the sum of (i) $250,000,000 and (ii) 50% of UCI's cumulative positive
Net Income (as such term is defined in the Senior Secured Revolving Credit
Agreement as in effect on the Closing Date) after March 31, 2002 and adjusted
annually based on UCI's fiscal year-end audited financial statements;

        Q.    For so long as UCI or any of its Affiliates is the Manager, the
Manager shall fail to observe or perform any of the covenants, agreements or
obligations set forth in Section 5.7 hereof (relating to the maintenance of
insurance) and such failure shall continue unremedied for a period of fifteen
(15) days after the earlier to occur of (x) receipt by the Manager of written
notice thereof from the Head Lessee or any of the Entitled Parties and (y) the
date on which any of the President, Senior Vice President, any Executive Vice
President or any other Responsible Officer of the Manager shall have actual
knowledge of such failure;

        R.    For so long as UCI or any of its Affiliates is the Manager, UCI's
Total Leverage Ratio (as such term is defined in the Senior Secured Revolving
Credit Agreement as in effect on the Closing Date) exceeds 5.50 to 1.00;

        S.    For so long as UCI or any of its Affiliates is the Manager, the
Owner Compressors become subject to any Lien except for Permitted Encumbrances
and the Manager fails to remove such Lien within ten (10) days; or

        T.    For so long as UCI or any of its Affiliates is the Manager, (i)
UCI shall fail to observe or perform any of its covenants or agreements set
forth in Section 7(a)(i) of the Intercreditor Agreement or Section 2 of the
Letter Agreement and, if UCI is diligently attempting to determine the proper
allocation of the applicable unallocated amounts, such failure shall not be
cured within seven (7) Business Days, or (ii) UCI shall be required to make any
deposit into the Lockbox Account pursuant to Section 7(b)(ii) of the
Intercreditor Agreement and shall fail to make such deposit into such account on
or prior to the date on which such deposit is required to be made pursuant to
such Section.

        12.2.    Unpaid Outstanding Obligations.    

        A.    If a Manager Default shall have occurred and be continuing and the
Outstanding Obligations have not been paid in full, the Indenture Trustee
(acting at the written direction of the Control Party), in the Control Party's
discretion, or the Control Party, shall have the right (and shall exercise such
rights as and when directed to do so by the Control Party), in addition to any
other rights or remedies that any Owner or any of their respective assignees may
have under any Applicable Law or in equity to: (i) terminate this Agreement,
(ii) appoint the Back-up Manager or another Replacement Manager selected by the
Control Party to manage the Owner Compressors, and/or (iii) exercise any other
remedies available under this Agreement, the Head Lessee Security Agreement, the
Indenture and the other Related Documents. In addition, UCI hereby agrees that
if a Manager Default shall have occurred and be continuing, a Manager
Termination Notice shall have been delivered to UCI and the Outstanding
Obligations have not been paid in full, then the Control Party (or the Manager
or the Back-up Manager, as the case may be, at the direction of the Control
Party) shall have the right to notify Users and any other Account Debtors of the
Owners, including, without limitation, any Person obligated to make payments
pursuant to any User Lease, parties to the Contracts of the Owners and obligors
in respect of Instruments of the Owners, that (x) the User Leases and Accounts,
and the right, title and interest of the Owners or the Manager on behalf of the
Owners in and under such User Leases, Accounts, Contracts, Instruments, have
been assigned to the Indenture Trustee, and (y) payments in respect of such User
Leases, Accounts, Contracts and Instruments shall be made directly to the ABS
Lockbox Account for the benefit of the Indenture Trustee, and the Control Party
(or such other Person specified pursuant to the terms hereof) may communicate
with such Users and other Account Debtors, parties to such Contracts and
obligors in respect of such Instruments to verify with such

17

--------------------------------------------------------------------------------

parties, to the Indenture Trustee's and Control Party's satisfaction, the
existence, amount and terms of such User Leases, Accounts, Contracts and
Instruments. The Owners shall direct the Indenture Trustee to give notice in
writing to the Rating Agencies and the Back-up Manager of any such Manager
Default. Notwithstanding anything contained herein to the contrary, this
Agreement shall continue in full force and effect with respect to each Owner
Compressor, and the Manager shall continue to manage such Owner Compressors
pursuant to the terms and conditions of this Agreement, until the Management
Replacement Date.

        B.    The Manager hereby agrees that if a Head Lease Event of Default or
UCI Event shall have occurred and be continuing and the Head Lessor or the
Control Party shall have exercised its rights under Section 3(c) of the Head
Lessee Security Agreement, then the Manager shall, upon written notice by the
Head Lessor or the Control Party, as the case may be, cooperate with the Head
Lessor or the Control Party, as the may be, as reasonably requested by the Head
Lessor or the Control Party, as the case may be, in connection with the
enforcement of such rights, including without limitation, at the direction of
the Head Lessor or the Control Party, as the case may be, notifying Users and
other Account Debtors of the Owners, including, without limitation, any Person
obligated to make payments pursuant to any User Lease, parties to the Contracts
of the Owners and obligors in respect of Instruments of the Owners, that (x) the
User Leases and Accounts, and the right, title and interest of the Owners or the
Manager on behalf of the Owners in and under such User Leases, Accounts,
Contracts, Instruments, have been assigned to the Indenture Trustee, and (y)
payments in respect of such User Leases, Accounts, Contracts and Instruments
shall be made directly to the ABS Lockbox Account for the benefit of the
Indenture Trustee, and the Manager agrees that the Control Party (or such other
Person specified pursuant to the terms hereof) may communicate with such Users
and other Account Debtors, parties to such Contracts and obligors in respect of
such Instruments to verify with such parties, to the Head Lessor's or Control
Party's satisfaction, the existence, amount and terms of such User Leases,
Accounts, Contracts and Instruments.

        12.3.    Appointment of Back-up Manager or Replacement Manager.    Upon
the appointment of the Back-Up Manager or another Replacement Manager, as the
Manager, the Manager shall cooperate with the Owners or their assignees, the
Indenture Trustee, the Deal Agent and each Series Enhancer in transferring to
the Back-up Manager or another Replacement Manager the management of the Owner
Compressors, including, but not limited to making available all books and
records (including data contained in the Manager's computer systems that relate
to the Owner Compressors) pertaining to such Owner Compressors, providing access
to, and cooperating in the transfer of, information pertaining to such Owner
Compressors from the Manager's computer system to the Back-up Manager's or its
designee's system, and taking any other action as may be reasonably requested by
the Owner or its assignee to ensure the orderly assumption of management of such
Owner Compressors by the Back-up Manager or another Replacement Manager.
Notwithstanding the foregoing, in no event shall the Manager be required to, and
the Deal Agent shall not, deliver or disclose to any Replacement Manager any
information, data, document or agreement which is proprietary to the Manager.

        12.4.    Rights of User.    In no event shall the Manager be required to
act in any manner inconsistent with the rights of any User under any User Lease
to which an Owner Compressor is then subject.

        12.5.    Termination.    Termination of this Agreement with respect to
any Manager shall be without prejudice to the rights and obligations of the
parties which have accrued prior to such termination; provided, however, that
any amount then due to the Manager shall be reduced by the reasonable and
necessary out-of-pocket costs incurred by the Owners (excluding Management Fees
and any other costs incurred within the ordinary scope of management and
operation of the Owner Compressors that are no longer subject to this Agreement)
in connection with the removal and replacement of the Manager as the manager of
the Owner Compressors; provided, further, however, that all obligations of the

18

--------------------------------------------------------------------------------


parties hereto to pay any fees to the then current Manager hereunder shall cease
upon the occurrence of the Management Replacement Date with respect to such
Manager (other than fees accrued through such Management Replacement Date).

        12.6.    Head Lessor's Duties.    Head Lessor shall give notice to the
Rating Agencies in the event of a removal or replacement of the Manager or a
termination of this Agreement.

13.    NO PARTNERSHIP    

The parties hereto also expressly recognize and acknowledge that this Agreement
is not intended to create a partnership, joint venture or other entity among any
of the Owners and the Manager, and is intended only to provide a sharing of
specified income and expenses attributable to the leasing of the Owner
Compressors.

14.    NO FORCE MAJEURE    

Owners' and Manager's obligations under this Agreement are unconditional and
shall not be subject to suspension, delay or interruption on account of the
occurrence of any event, whether or not such event is beyond its control.

15.    CURRENCY/BUSINESS DAY    

        15.1.    US Currency.    All sums payable under this Agreement shall be
paid in US Dollars.

        15.2.    Payment Date.    Notwithstanding anything to the contrary
contained herein, if any date on which a payment becomes due hereunder is not a
Business Day, then such payment may be made on the next succeeding Business Day
with the same force and effect as if made on such scheduled date.

16.    INDEMNIFICATION    

        16.1.    Head Lessor and Head Lessee.    Each of Head Lessor (with
respect to the Head Lessor Compressors) and Head Lessee (with respect to the
Head Lessee Compressors) on a several basis shall defend, indemnify and hold the
Manager (and the Back-up Manager as Manager and any Replacement Manager after a
Management Replacement Date) harmless from and against any and all claims,
actions, damages, losses, liabilities, costs and expenses (including reasonable
legal fees) (each a "Claim") incurred by or asserted against the Manager to the
extent resulting or arising from such Owner's failure to comply with or perform
its obligations under this Agreement, except for Claims which arise out of the
Manager's willful misconduct, negligence or failure to comply with or perform
its obligations under this Agreement. The Manager subordinates its claims
against the Owners under this Section 16.1 to all claims which have priority in
payment under Section 7.2(b) of the Head Lessee Security Agreement, and further
agrees that any such claims shall (i) be non-recourse to the Owners, (ii) only
be payable at the times and in the amounts for which funds are available for
such purpose pursuant to Section 7.2(b) of the Head Lessee Security Agreement
and (iii) not constitute a "claim" (as defined in Section 101(5) of the
Bankruptcy Code) against any Owner.

        16.2.    UCI.    UCI agrees to, and hereby does, indemnify and hold
harmless the Head Lessee, each Entitled Party and their respective officers,
directors, employees and agents (each of the foregoing, an "MA Indemnified
Party") against any and all "Claims" (as defined in the Bankruptcy Code)
(including costs of defense and legal fees and expenses) which may be incurred
or suffered by such MA Indemnified Party (except to the extent caused by the
gross negligence or willful misconduct of such MA Indemnified Party) as a result
of claims, actions, suits or judgments asserted or imposed against an MA
Indemnified Party and arising out of (i) any action or inaction by the Manager
(including any Replacement Manager) that is contrary to the terms of this
Agreement, (ii) a material breach by the Manager (including any Replacement
Manager) of its representations and covenants set forth in this Agreement, (iii)
any information certified in any schedule or report delivered by the Manager
(including any Replacement Manager), being untrue in any material respect as of
the date of such certification, or (iv) the use or operation of the Owner
Compressors; provided that the foregoing indemnity shall in no way be deemed to
impose on UCI any obligation to reimburse an MA

19

--------------------------------------------------------------------------------


Indemnified Party for losses arising solely from the financial inability of the
related User on a User Lease to make rental and other lease-related payments.

        16.3.    Survival.    The obligations of UCI and the Owners under this
Section 16 shall survive the resignation or removal of the Manager and the
termination of this Agreement.

17.    NO BANKRUPTCY PETITION AGAINST THE OWNER    

Neither the Manager nor the Back-up Manager will, prior to the date that is one
(1) year and one (1) day after the payment in full of all Outstanding
Obligations, institute against the Head Lessor, the Head Lessee or the general
partner of the Head Lessor, or join any other Person in instituting an
Insolvency Proceeding against any of the Head Lessor, the Head Lessee or the
general partner of the Head Lessor. This Section 17 shall survive the
termination of this Agreement.

18.    REPRESENTATIONS AND WARRANTIES OF THE OWNERS    

Each of the Owners hereby makes the following representations and warranties for
the benefit of each other and each Entitled Party, which representations and
warranties are made as of the Closing Date (unless otherwise indicated).

        18.1.    Organization and Good Standing.    It is duly organized,
validly existing and, in the case of the Head Lessee, in good standing, under
the laws of the State of Delaware with the requisite power and authority to own
its properties and to conduct its business as such properties are currently
owned and such business is currently conducted, had at all relevant times, and
now has, power, authority, and legal right to perform its obligations under this
Agreement, and it does not conduct business under any other name.

        18.2.    Due Qualification.    It is qualified to transact business in
each jurisdiction and has obtained all necessary licenses and approvals as
required under Applicable Law, in each case, where the failure to be so
qualified, licensed or approved, could reasonably be expected to materially and
adversely affect (x) its ability to perform its obligations under and comply
with the terms of this Agreement or (y) the rights and remedies of the Manager
hereunder.

        18.3.    Power and Authority.    It has the requisite power and
authority to execute and deliver this Agreement and to carry out its terms. The
execution, delivery, and performance of this Agreement by it and all of its
obligations hereunder have been duly authorized by all necessary action, and
this Agreement has been duly executed and delivered by it.

        18.4.    Enforceable Obligations.    This Agreement, when duly executed
and delivered by it, will constitute a legal, valid, and binding obligation of
it, enforceable against it in accordance with its terms subject as to
enforceability to applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or other laws affecting creditors' rights generally and to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

        18.5.    No Violation.    The execution and delivery of this Agreement
and the consummation of the transactions contemplated by and the fulfillment of
the terms of this Agreement and the Related Documents to which such Owner is a
party will not contravene or conflict with any of the terms and provisions of,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the certificate of
incorporation and by-laws of the applicable Owner or any material term of any
indenture, agreement, mortgage, deed of trust, or other instrument to which such
Owner is a party or by which it or its property or any assets is bound, or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust,
or other instrument, other than this Agreement and the Indenture, or violate any
law or any order, rule, or regulation applicable to such Owner of any court or
of any federal or state regulatory body, administrative agency, or other
Governmental Authority having jurisdiction over such Owner or any of its
properties.

20

--------------------------------------------------------------------------------


        18.6.    No Proceedings or Injunctions.    There are (i) no litigations,
proceedings or investigations pending, or, to its knowledge, threatened, before
any court, regulatory body, administrative agency, or other tribunal or
Governmental Authority (A) asserting the invalidity of this Agreement, (B)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement, or (C) seeking any determination or ruling that could reasonably
be expected to materially and adversely affect the performance of its
obligations under, or the validity or enforceability of, this Agreement and (ii)
no injunctions, writs, restraining orders or other orders in effect against it
that would adversely affect its ability to perform under this Agreement.

        18.7.    Compliance with Law.    Each Owner:

        (1)  is not in violation of (1) any laws, ordinances, governmental rules
or regulations, or (2) court orders to which it is subject, the violation of
either of which could reasonably be expected to materially and adversely affect
the ability of such Owner to perform its obligations under and comply with the
terms of this Agreement and any other Related Document to which it is a party;

        (2)  has not failed to obtain any licenses, permits, franchises or other
governmental authorizations which failure could reasonably be expected to
materially and adversely affect the ownership of its property or to the conduct
of its business including, without limitation, with respect to transactions
contemplated by this Agreement and the other Related Documents to which it is a
party; and

        (3)  is not in violation in any respect of any term of any agreement
(including any User Lease), certificate of incorporation, by-law or other
instrument to which it is a party or by which it may be bound, which violation,
individually or in the aggregate, could reasonably be expected to materially and
adversely affect the business or condition (financial or otherwise) of such
Owner individually, or such Owner and its subsidiaries taken as a whole, or the
interest of the Noteholders or any Series Enhancer in any Contributed Asset;

        18.8.    Principal Place of Business; Operations in the United
States.    The principal place of business and chief executive office of (i) UCO
Compression 2002 LLC is at 4444 Brittmoore Road, Houston, Texas 77041 and (ii)
BRL Universal Compression Funding I 2002, L.P. is at 2911 Turtle Creek
Boulevard, Suite 1240, Dallas, Texas 75219, and has been maintained at such
address since its formation.

        18.9.    Approvals.    All approvals, authorizations, consents, orders
or other actions of any Person required to be obtained by it in connection with
the execution and delivery of this Agreement have been or will be taken or
obtained on or prior to the Closing Date.

        18.10.    Governmental Consent.    No consent, approval or authorization
of, or filing, registration or qualification with, any Governmental Authority is
or will be necessary or required on its part in connection with the execution
and delivery of this Agreement, except for any such consents, approval and
authorizations that have been obtained, and all filings that have been made, on
or prior to the Closing Date.

        18.11.    Ordinary Course.    The transactions contemplated by this
Agreement are being consummated in furtherance of its ordinary business purposes
and constitute a practical and reasonable course of action by it designed to
improve its financial position, with no contemplation of insolvency and with no
intent to hinder, delay or defraud any of its present or future creditors.

        18.12.    Taxes.    It has filed or caused to be filed all tax returns
which, to its knowledge, are required to be filed by such Owner. All Taxes
against such Owner or any of its property which have become due have been paid
(other than any amount of Taxes the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the
contesting Owner or other appropriate provisions

21

--------------------------------------------------------------------------------


therefor as may be required by GAAP have been made), and no tax Lien other than
as would constitute a Permitted Encumbrance has been filed against such Owner or
its property and, to its knowledge, no Claim is being asserted, with respect to
any such Taxes.

19.    REPRESENTATIONS AND WARRANTIES OF THE MANAGER    

The Manager hereby makes the following representations and warranties for the
benefit of each other and each Entitled Party, which representations and
warranties are made as of the Closing Date (unless otherwise indicated).

        19.1.    Organization and Good Standing.    It is duly organized,
validly existing and in good standing and in compliance under the laws of the
State of Texas, with the requisite power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted, had at all relevant times, and now has, power,
authority, and legal right to perform its obligations under this Agreement, and
it does not conduct business under any other name.

        19.2.    Due Qualification.    It is qualified to transact business in
each jurisdiction and has obtained all necessary licenses and approvals as
required under Applicable Law, in each case, where the failure to be so
qualified, licensed or approved, could reasonably be expected to materially and
adversely affect (x) its ability to perform its obligations under and comply
with the terms of this Agreement or (y) the rights and remedies of the Owners
hereunder.

        19.3.    Power and Authority.    It has the requisite power and
authority to execute and deliver this Agreement and to carry out its terms. The
execution, delivery, and performance of this Agreement by it and all of its
obligations hereunder has been duly authorized by all necessary action, and this
Agreement has been duly executed and delivered by it.

        19.4.    Enforceable Obligations.    This Agreement, when duly executed
and delivered by it, will constitute a legal, valid, and binding obligation of
it, enforceable against it in accordance with its terms subject as to
enforceability to applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or other laws affecting creditors' rights generally and to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

        19.5.    No Violation.    The execution and delivery of this Agreement
and the consummation of the transactions contemplated by and the fulfillment of
the terms of this Agreement and the Related Documents to which the Manager is a
party will not contravene or conflict with any of the terms and provisions of,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the certificate of
incorporation and by-laws of the Manager, or any material term of any indenture,
agreement, mortgage, deed of trust, or other instrument to which the Manager is
a party or by which it or its property or assets is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust, or other
instrument, other than this Agreement and the Indenture, or violate any law or
any order, rule, or regulation applicable to the Manager of any court or of any
federal or state regulatory body, administrative agency, or other Governmental
Authority having jurisdiction over the Manager or any of its properties.

        19.6.    No Proceedings or Injunctions.    There are (i) no litigations,
proceedings or investigations pending, or, to its knowledge, threatened, before
any court, regulatory body, administrative agency, or other tribunal or
Governmental Authority (A) asserting the invalidity of this Agreement, (B)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement, or (C) seeking any determination or ruling that could reasonably
be expected to materially and adversely affect the performance of its
obligations under, or the validity or enforceability of, this Agreement and (ii)
no injunctions, writs, restraining orders or other orders in effect against it
that would adversely affect its ability to perform under this Agreement.

22

--------------------------------------------------------------------------------


        19.7.    Compliance with Law.    

        The Manager:

        (1)  is not in violation of (1) any laws, ordinances, governmental rules
or regulations, or (2) court orders to which it is subject, the violation of
either of which could reasonably be expected to materially and adversely affect
the ability of the Manager to perform its obligations under and comply with the
terms of this Agreement and any other Related Document to which it is a party;

        (2)  has not failed to obtain any licenses, permits, franchises or other
governmental authorizations which failure could reasonably be expected to
materially and adversely affect the ownership of its property or to the conduct
of its business including, without limitation, with respect to transactions
contemplated by this Agreement and the other Related Documents to which it is a
party; and

        (3)  is not in violation in any respect of any term of any agreement
(including any User Lease), certificate of incorporation, by-law or other
instrument to which it is a party or by which it may be bound, which violation,
individually or in the aggregate, could reasonably be expected to materially and
adversely affect the business or condition (financial or otherwise) of the
Manager individually, or the Manager and its subsidiaries taken as a whole, or
the interest of the Noteholders or any Series Enhancer in any Contributed Asset;

        19.8.    Principal Place of Business; Operations in the United
States.    Its principal place of business and chief executive office is at 4444
Brittmoore Road, Houston, Texas 77041 and has been maintained at such address
for the four months immediately preceding the Closing Date.

        19.9.    Approvals.    All approvals, authorizations, consents, orders
or other actions of any Person required to be obtained by it in connection with
the execution and delivery of this Agreement have been or will be taken or
obtained on or prior to the Closing Date.

        19.10.    Governmental Consent.    No consent, approval or authorization
of, or filing, registration or qualification with, any Governmental Authority is
or will be necessary or required on its part in connection with the execution
and delivery of this Agreement, except for any such consents, approval and
authorizations that have been obtained, and all filings that have been made, on
or prior to the Closing Date.

        19.11.    Ordinary Course.    The transactions contemplated by this
Agreement are being consummated in furtherance of its ordinary business purposes
and constitute a practical and reasonable course of action by it designed to
improve its financial position, with no contemplation of insolvency and with no
intent to hinder, delay or defraud any of its present or future creditors.

        19.12.    Identification Marks.    The Manager has or has caused to be
affixed and shall keep and maintain, prominently displayed on each Owner
Compressor, a sticker with the phrase "Owned by BRL Universal Compression
Funding I 2002, L.P. or UCO Compression 2002 LLC and subject to a security
interest in favor of Wells Fargo Bank Minnesota, National Association as
Indenture Trustee" or other appropriate words designated by the Indenture
Trustee, with appropriate changes thereof and additions thereto as from time to
time may be required by law in order to protect the Indenture Trustee's
interests in such Owner Compressors. The Manager shall not allow the name of any
Person to be placed upon any Owner Compressor as a designation that might be
interpreted as indicating a claim of ownership thereto or a security interest
therein by any Person other than Head Lessor or the Indenture Trustee.

23

--------------------------------------------------------------------------------


        19.13.    Taxes.    It has filed or caused to be filed all tax returns
which, to its knowledge, are required to be filed by the Manager. All Taxes
against the Manager or any of its property which have become due have been paid
(other than any amount of Taxes the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the Manager
or other appropriate provisions therefor as may be required by GAAP have been
made), and no tax Lien other than as would constitute a Permitted Encumbrance
has been filed against the Manager or its property and, to its knowledge, no
Claim is being asserted, with respect to any such Taxes.

20.    GENERAL    

        20.1.    Notices.    All notices, demands or requests given pursuant to
this Agreement shall be in writing, sent by internationally-recognized,
overnight courier service or by facsimile or hand delivery to the following
addresses and facsimile numbers:

To Manager:

Universal Compression, Inc.
4444 Brittmoore Road
Houston, Texas 77041
Telephone: (713) 335-7295
Facsimile: (713) 446-6720
Attention: Richard W. FitzGerald

To Issuer / Head Lessor:

BRL Universal Compression Funding I 2002, L.P.
c/o BRL Universal Compression Management, Inc.
2911 Turtle Creek Boulevard
Suite 1240
Dallas, Texas 75219
Telephone: (214) 522-7296
Facsimile: (214) 520-2009
Attention: Gregory C. Greene

To Head Lessee:

UCO Compression 2002 LLC
4444 Brittmoore Road
Houston, Texas 77041
Telephone: (713) 335-7295
Facsimile: (713) 446-6720
Attention: Richard W. FitzGerald

To the Indenture Trustee:

Wells Fargo Bank Minnesota, National Association
MAC N9311-161
Sixth Street and Marquette Avenue
Minneapolis, MN 55479
Telephone: (612) 667-8058
Facsimile: (612) 667-3464
Attention: Corporate Trust Services — Asset-backed Administration

24

--------------------------------------------------------------------------------



To the Deal Agent:

Wachovia Securities, Inc.
301 S. College St., TW-10
Charlotte, North Carolina 28288-0610
Telephone: (704) 383-8608
Facsimile: (604) 374-3254
Attention: Manoj Kumar

If there is an Event of Default under Section 12 hereof, then
To the Intercreditor Collateral Agent:

Bank One, N.A.
201 St. Charles Avenue
LA3-5268
New Orleans, LA 70170
Telephone: (504) 623-1638
Facsimile: (504) 623-6555
Attention: Charlie C. Freel, Jr.

To the Back-up Manager:

Caterpillar Inc.
100 NE Adams Street
Peoria, Illinois 61629
Telephone: (309) 675-1000
Facsimile: (309) 675-6620
Attention: General Counsel

To any Series Enhancer:

Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Telephone: (212) 208-3181
Facsimile: (212) 208-3547
Attention: Harris C. Mehos

To the Rating Agencies:

Standard & Poor's Ratings Group
55 Water Street, 39th Floor
New York, New York 10041
Telephone: (212) 425-7025
Facsimile: (212) 208-1393

Moody's Investors Services
99 Church Street, 4th Floor
New York, New York 10007
Telephone: (212) 553-0300
Facsimile: (212) 553-0574
Attention: Asset Backed Monitoring Group

Notice shall be effective and deemed received (a) on the day delivered to the
courier service, if sent by courier, (b) upon receipt of confirmation of
transmission, if sent by facsimile, or (c) when delivered, if

25

--------------------------------------------------------------------------------

delivered by hand or by certified first class mail, return receipt requested.
Each party delivering a notice hereunder shall deliver a copy of such notice to
the Deal Agent at the address set forth above.

        20.2.    Attorney Fees.    If any proceeding is brought for enforcement
of this Agreement or because of an alleged dispute, breach or default in
connection with any provision of this Agreement, the prevailing party shall be
entitled to recover, in addition to other relief to which it may be entitled,
reasonable attorney fees and other costs incurred in connection therewith.

        20.3.    Further Assurances.    Each Owner and the Manager shall each
perform such further acts and execute such further documents as may be
reasonably necessary to implement the intent of, and consummate the transactions
contemplated by, this Agreement.

        20.4.    Severability.    If any term or provision of this Agreement or
the performance thereof shall to any extent be or become invalid or
unenforceable, such invalidity or unenforceability shall not affect or render
invalid or unenforceable any other provision of this Agreement and this
Agreement shall continue to be valid and enforceable to the fullest extent
permitted by law.

        20.5.    Assignability and Successors.    This Agreement shall be
binding upon and inure to the benefit of, and be enforceable by, each Owner and
the Manager, and their respective successors in interest or permitted assigns;
provided, however, that: (a) this Agreement and the rights and duties of the
Manager hereunder may not be assigned by the Manager to any other Person,
without the prior written consent of each Owner, the Indenture Trustee and the
Control Party; and (b) each Owner may charge, assign, pledge or hypothecate its
rights (but not its obligations) under this Agreement pursuant to the Related
Documents. The Manager hereby acknowledges that (x) Head Lessee will assign to
Head Lessor and (y) Head Lessor will assign all of its rights, title and
interest under this Agreement to the Indenture Trustee, and that each Series
Enhancer will be a beneficiary of such assignments, and agrees that each such
assignee and beneficiary shall be express third party beneficiaries of this
Agreement and shall be entitled to enforce the rights and obligations hereunder
as though it were a party hereto. Each party hereto agrees that, if the
Indenture Trustee shall fail to act hereunder as directed by the Control Party
at any time at which it is so required hereby or by any other Related Document,
then the Control Party shall be entitled to directly enforce the provisions of
this Agreement or take any such action directly in its own capacity or on behalf
of the Indenture Trustee in accordance with the terms of this Agreement and, in
the event any party receives instructions from both the Indenture Trustee and
the Control Party, such party may act on and rely upon the instructions from the
Control Party. The Manager hereby consents to such assignments. The Manager
shall give the Rating Agencies prior notice of any assignment of the Manager's
rights or obligations hereunder effected pursuant to this Section 20.5.

        20.6.    Waiver.    Waiver of any term or condition of this Agreement
(including any extension of time required for performance) shall be effective
only if in writing and shall not be construed as a waiver of any subsequent
breach or waiver of the same term or condition or a waiver of any other term or
condition of this Agreement. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver hereof.

        20.7.    Headings.    The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

        20.8.    Entire Agreement; Amendments.    This Agreement represents the
entire agreement between the parties with respect to the subject matter hereof
and may not be amended or modified except by an instrument in writing signed by
the parties hereto and approved by the Control Party. The Manager shall send
prior notice of any amendment or modification to the Rating Agencies.

        20.9.    Counterparts.    This Agreement may be signed in counterparts
each of which shall constitute an original instrument, but all of which together
shall constitute but one and the same instrument.

26

--------------------------------------------------------------------------------


        20.10.    Signatures.    Any signature required with respect to this
Agreement may be provided via facsimile; provided that original of such
signatures are supplied by each party to the other party promptly thereafter.

        20.11.    GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO, THE STATE OF NEW YORK'S CONFLICTS OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF LAWS OTHER THAN NEW YORK,
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN AND THE OBLIGATIONS,
RIGHTS, AND REMEDIES OF THE PARTIES UNDER THIS AGREEMENT SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

        20.12.    CONSENT TO JURISDICTION.    ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST THE MANAGER OR THE OWNER ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, STATE OF NEW YORK AND THE
MANAGER AND THE OWNER EACH HEREBY WAIVE ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING,
AND, SOLELY FOR THE PURPOSES OF ENFORCING THIS AGREEMENT, UCO COMPRESSION 2002
LLC HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING. UCO COMPRESSION 2002 LLC HEREBY IRREVOCABLY APPOINTS
AND DESIGNATES CT CORPORATION SYSTEM, WITH AN ADDRESS AT 1633 BROADWAY, NEW
YORK, NEW YORK, ITS TRUE AND LAWFUL ATTORNEY-IN-FACT AND DULY AUTHORIZED AGENT
FOR THE LIMITED PURPOSE OF ACCEPTING SERVICE OF LEGAL PROCESS AND EACH OF THE
PARTIES HERETO EACH AGREE THAT SERVICE OF PROCESS UPON SUCH PARTY SHALL
CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS ON SUCH PERSON. EACH OF THE PARTIES
HERETO SHALL EACH MAINTAIN THE DESIGNATION AND APPOINTMENT OF SUCH AUTHORIZED
AGENT UNTIL ALL AMOUNTS PAYABLE UNDER THIS AGREEMENT AND THE INDENTURE SHALL
HAVE BEEN PAID IN FULL. IF SUCH AGENT SHALL CEASE TO SO ACT, EACH OF THE PARTIES
HERETO AS THE CASE MAY BE, SHALL IMMEDIATELY DESIGNATE AND APPOINT ANOTHER SUCH
AGENT SATISFACTORY TO THE INDENTURE TRUSTEE AND SHALL PROMPTLY DELIVER TO THE
INDENTURE TRUSTEE EVIDENCE IN WRITING OF SUCH OTHER AGENT'S ACCEPTANCE OF SUCH
APPOINTMENT.

        20.13.    WAIVER OF JURY TRIAL.    EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTIES HERETO, ANY RIGHTS IT MAY HAVE
TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN
CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY COUNTERCLAIM, ARISING UNDER OR
RELATING TO THIS AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, INCLUDING IN RESPECT
OF THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF OR THEREOF.

        20.14.    Waiver of Immunity.    To the extent that any party hereto or
any of its property is or becomes entitled at any time to any immunity on the
grounds of sovereignty or otherwise from any legal actions, suits or
proceedings, from set-off or counterclaim, from the jurisdiction or judgment of
any competent court, from service of process, from execution of a judgment, from
attachment prior to judgment, from attachment in aid of execution, or from
execution prior to judgment, or other legal process in any jurisdiction, such
party, for itself and its successors and assigns and its property, does hereby
irrevocably and unconditionally waive, and agrees not to plead or claim, any
such immunity with

27

--------------------------------------------------------------------------------


respect to its obligations, liabilities or any other matter under or arising out
of or in connection with this Agreement, the other Related Documents or the
subject matter hereof or thereof, subject, in each case, to the provisions of
the Related Documents and mandatory requirements of applicable law.

        20.15.    Judgment Currency.    The parties hereto (A) acknowledge that
the matters contemplated by this Agreement are part of an international
financing transaction and (B) hereby agree that (i) specification and payment of
Dollars is of the essence, (ii) Dollars shall be the currency of account in the
case of all obligations under the Related Documents unless otherwise expressly
provided herein or therein, (iii) the payment obligations of the parties under
the Related Documents shall not be discharged by an amount paid in a currency or
in a place other than that specified with respect to such obligations, whether
pursuant to a judgment or otherwise, except to the extent actually received by
the Person entitled thereto and converted into Dollars by such Person (it being
understood and agreed that, if any transaction party shall so receive an amount
in a currency other than Dollars, it shall (A) if it is not the Person entitled
to receive payment, promptly return the same (in the currency in which received)
to the Person from whom it was received or (B) if it is the Person entitled to
receive payment, either, in its sole discretion, (x) promptly return the same
(in the currency in which received) to the Person from whom it was received or
(y) subject to reasonable commercial practices, promptly cause the conversion of
the same into Dollars), (iv) to the extent that the amount so paid on prompt
conversion to Dollars under normal commercial practices does not yield the
requisite amount of Dollars, the obligee of such payment shall have a separate
cause of action against the party obligated to make the relevant payment for the
additional amount necessary to yield the amount due and owing under the Related
Documents, (v) if, for the purpose of obtaining a judgment in any court with
respect to any obligation under any of the Related Documents, it shall be
necessary to convert to any other currency any amount in Dollars due thereunder
and a change shall occur between the rate of exchange applied in making such
conversion and the rate of exchange prevailing on the date of payment of such
judgment, the obligor in respect of such obligation will pay such additional
amounts (if any) as may be necessary to insure that the amount paid on the date
of payment is the amount in such other currency which, when converted into
Dollars and transferred to New York City, New York, in accordance with normal
banking procedures, will result in realization of the amount then due in Dollars
and (vi) any amount due under this paragraph shall be due as a separate debt and
shall not be affected by or merged into any judgment being obtained for any
other sum due under or in respect of any Related Document. In no event, however,
shall the respective judgment debtor be required to pay a larger amount in such
other currency, at the rate of exchange in effect on the date of payment than
the amount of Dollars stated to be due under the respective Related Document, so
that in any event the obligations of the respective judgment debtor under the
Related Document will be effectively maintained as Dollar obligations.

28

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

UNIVERSAL COMPRESSION, INC.      
By:
/s/  RICHARD W. FITZGERALD      

--------------------------------------------------------------------------------


 
 
  Name: Richard W. FitzGerald       Title: Senior Vice President      
UCO COMPRESSION 2002 LLC
 
 
 
By:
/s/  RICHARD W. FITZGERALD      

--------------------------------------------------------------------------------


 
 
  Name: Richard W. FitzGerald       Title: Senior Vice President      
BRL UNIVERSAL COMPRESSION FUNDING I 2002, L.P.
 
 
 
By:
BRL Universal Compression Management 2002, Inc.,
its general partner
 
 
 
By:
/s/  GREGORY C. GREENE      

--------------------------------------------------------------------------------


 
 
  Name: Gregory C. Greene       Title: President      
Acknowledged and Agreed by:
 
 
 
WELLS FARGO MINNESOTA, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as Indenture Trustee
By:
/s/  EDNA BARBER      

--------------------------------------------------------------------------------


 
 
  Name: Edna Barber       Title: Assistant Vice President
     

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.5



MANAGEMENT AGREEMENT
RECITALS
